 Case 3:20-cv-00269-JPG Document 30 Filed 02/09/21 Page 1 of 2 Page ID #83




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

ALLEN GARLAND,                                       )
                       Plaintiff,                    )       Case No. 3:20-cv-00269-JPG
                                                     )
                       vs.                           )       CJRA TRACK: C
                                                     )
                                                     )       JURY TRIAL: December 13, 2021
NOVARTIS PHARMACEUTICALS                             )
CORPORATION,                                         )
              Defendant.                             )       JUDGE: J. Phil Gilbert

                              AMENDED SCHEDULING ORDER

        COME NOW Plaintiff Allen Garland and Defendant Novartis Pharmaceuticals
Corporation (collectively, “the Parties”) and hereby stipulate to amend the scheduling order.
Pursuant to the parties’ stipulation and after being duly advised of the premises, this Court orders
as follows:


       1.      Initial interrogatories and requests to produce, pursuant to Federal Rules of Civil
               Procedure 33 and 34 shall be served on opposing parties by August 3, 2020.

       2.      Plaintiff’s deposition shall be taken by October 3, 2020.

       3.      Defendant’s deposition shall be taken by December 3, 2020.

       4.      Motions to amend the pleadings, including the commencement of a third party
               action, shall be filed by August 3, 2020.

       5.      Expert witnesses shall be disclosed, along with a written report prepared and signed
               by the witness pursuant to Federal Rule of Civil Procedure 26(a)(2), as follows:
               Plaintiff’s expert(s): May 6, 2021.
               Defendant’s expert(s): July 6, 2021.
               Third Party expert(s): N/A.

       6.      Depositions of expert witnesses must be taken by:
               Plaintiff’s expert(s): June 6, 2021
               Defendant’s expert(s): August 6, 2021.
               Third Party expert(s): N/A.
 Case 3:20-cv-00269-JPG Document 30 Filed 02/09/21 Page 2 of 2 Page ID #84




     7.    The parties CERTIFY that they have discussed, in particular, the proportionality
           of discovery, the burden and expense associated with discovery, and the discovery
           of electronically stored information (ESI). The parties ☐ do ☒ do not anticipate a
           need for an ESI protocol. The parties shall submit to the Court any joint proposed
           ESI protocol no later than N/A. (The protocol shall contain mechanisms for
           addressing necessary topics concerning ESI to include sources of information,
           search terms, format of production and preservation of ESI by both Plaintiff(s) and
           Defendant(s)).

     8.    Discovery shall be completed by August 6, 2021 (which date shall be no later than
           115 days before the first day of the month of the presumptive trial month or the
           first day of the month of the trial setting). Any written interrogatories or request for
           production served after the date of the Scheduling and Discovery Order shall be
           served by a date that allows the served parties the full 30 days as provided by the
           Federal Rules of Civil Procedure in which to answer or produce by the discovery
           cut-off date.

     9.    All dispositive and Daubert motions shall be filed by August 23, 2021 (which
           date shall be no later than 100 days before the first day of the month of the
           presumptive trial month or the first day of the month of the trial setting). Dispositive
           motions filed after this date will not be considered by the Court.

     10.   The parties are reminded that, prior to filing any motions concerning discovery,
           they must first meet and confer relating to any discovery disputes and then contact
           the Court to arrange a telephone discovery dispute conference if they are unable to
           resolve their dispute. If the dispute cannot then be resolved in the first telephonic
           conference, the Court will establish, with the input of the parties, the mechanism
           for submitting written positions to the Court on an expedited basis.


IT IS SO ORDERED.

     DATED: February 9, 2021


                                                  /s/ J. Phil Gilbert
                                                  ____________________________________

                                                  J. PHIL GILBERT
                                                  United States District Judge




                                        Page 2 of 2
